Office Action 
 Introduction
1.  For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
	
2.  This Office Action addresses U.S. Application No. 15/993,413 (hereinafter also referred to as ‘413 or the instant application), which is a reissue application of U.S. Application No. 14/120,054 (hereinafter also referred to as ‘054 or the parent application), entitled MOCA GATEWAY SPLITTER, now U.S. Patent No. 9,356,796 (hereinafter also referred to as ‘796 or the original patent).  Application Ser. No. 14/120,054 is a continuation application of  US Application No. 13/868,261 (hereinafter also referred to as ‘261 or the grandparent application) filed April 23, 2013, of the same title, now U.S. Patent No. 8,752,114 (hereinafter also referred to as ‘114).
 
3. Based upon Applicant’s statements as set forth in the instant application and after the
Examiner’s independent review of ‘796 itself and its prosecution history, the Examiner finds no current ongoing litigation involving ‘796.  See Litigation Search Report of record.  Also based upon the Examiner’s independent review of ‘796 itself and the prosecution history, the Examiner cannot locate any other previous reexaminations, supplemental examinations, or certificates of correction.  

   A response filed January 17, 2020 amended the specification, amended independent claims 1, 10, 16 -20, and 25-31, cancelled claims 36-45 and added claims 46-48.
The response of October 19, 2020 amended claims 1, 3-4, 6-7, 9-11, 15-16, 19, 21, 26, 29, 31, and 46-48, canceled claims 5, 8, 18, 20, 24-25, 28, 30, and 32 and added claims 49-72.
Most recently, a request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on August 2, 2021 has been entered.  The response cancelled claims 14, 16-17, 19, 21-23, 26-27, 29, 31, 33-35 and 46-48 and amended claims 12-13, 49, 51-52, 54-57, 59-61, 63-64 and 66-72.
 
5.  As of the date of this Office Action, the status of the claims is:
Claims 1-4, 6-7, 9-13, 15, and 49-72 are pending.1
Claims 1-4, 6-7, 9-13, 15, and 49-72 are examined.
Claims 1-4, 6-7, 9-13, 15, and 49-72 are objected to and/or rejected as set forth infra.

Priority
6.  Based upon a review of the instant application, the Examiner finds that Applicant is claiming benefit to US Application No. 13/868,261 (hereinafter also referred to as ‘261 or the grandparent application) filed April 23, 2013, of the same title, now U.S. Patent No. 8,752,114 (hereinafter also referred to as ‘114).2

Notice of Pre-AIA  or AIA  Status
7. Because the effective filing date of claims of the instant application is on or after March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions apply thereto. See also paragraph 1, supra.  

35 USC 251 
8.  The reissue oath/declaration filed October 26, 2018 is now defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
Claims 16-45 were specifically identified by the 10/26/18 declaration as claiming features omitted in the patent claims which prior omission had rendered the ‘796 patent wholly or partly inoperative.  The declaration also identified the claims 16-45 as broadening claims.  Claims 16-45 have been cancelled.  Accordingly, the declaration no longer identifies a broadening claim nor language/claims which render the patent operative.

9.  Claims 1-4, 6-7, 9-13, 15, and 49-72 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
10/26/18 declaration is set forth in the discussion above in this Office action.  

10.  Claims 1-4, 6-7, 9-13, 15, and 49-72  are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as follows:   
See paragraph 11 infra.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


.  Claims 1-4, 6-7, 9-13, 15, and 49-72 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In the August 2, 2021 response, Patent Owner provided citations to text and Figures of ‘413 relied upon as providing support for amendments to claims 1, 3-4, 6-7, 9-13, 15 and 49-72.  As an initial matter, claims independent claims 1, 10, 16, and 26 claim a modem port.  Thereby these claims and claims 2-4, 6-7, 9, 11-15 depending therefrom are drawn to the embodiment of Figs, 1-6 described from col. 3, line 18-col. 6, line 32. 
Claims 1 and 10 set forth “a second diplex filter comprising an input connected to the first output of the second two-way splitter for receiving the third CATV signal via the first output of the second two-way splitter, the second diplex filter further comprising a first output connected to the Gateway port3 and a second output connected to the second input of the MoCA splitter, the second diplex [splitter] filter configured for electrically isolating said third CATV signal from said MoCA signals to prevent the MoCA signals from being connected to said input [port] of the second diplex filter, and for individually bidirectionally connecting the fourth CATV signal4 and the MoCA signals to said Gateway port,” and “wherein the Gateway port provides the MoCA clients associated with the MoCA devices connected to the plurality of ports of the MoCA splitter the ability to program said Gateway device to record their respective recording and programmable apparatus (not shown). In this example, indicated CATV signals are passed from the Gateway terminal 22 to the programmable recording apparatus (not shown), MoCA signals having a frequency range of 1125 MHz to 1675 MHz are bidirectionally passed between Gateway terminal 22 and the Gateway recording device (not shown)….”  (Emphasis added.) In other words, since the Gateway device is a programmable recording device which is connected to the Gateway terminal/port, MOCA devices, via the port, are able to program such device to record, i.e. the port only provides such ability if the device connected to the port is a programmable recording device.  A device capable of programmable recording at such port has not been claimed. 
Continuing, claims 3, 6, 7 and 15 now set forth a second end of each of a plurality of resistors being connected to one of a number of claimed structures, i.e. ports of the MoCA splitter, output of a filter.  See page 20-22 and 36-37 of the 8/2/21 response.  The citations  provide support for the second end of each of the resistors being connected to a different one of such structures which is not what is claimed (e.g. 52 is connected to 41, 55 is connected to 39, and 53, 54 , 56 and 57 are each connected to different ones of the MoCA terminals, i.e. 3, 5, 7 and 9 respectively).     
The last section of claim 49 now recites the lowpass filter section and the highpass filter section of the diplex filter, which filter is electrically connected between a CATV input port and MoCA splitter, isolate each of the plurality of MoCA ports, which ports are electrically The present invention is a [wherein the] P[p]assive G[g]ateway device that avoids a direct signal path [and provides] electrical isolation between a CATV signal input port, and MoCA client or user input/output ports…” (col. 1, line 64 through col. 2, line 2), “The diplex filters 14 and 18 insure[s] that the CATV signals are electrically isolated from the MoCA signals” ( col. 4, lines 6-7)(the bracketed language was added to the citation and the underlined language was deleted).  In other words, the cited portions of the specification describes that the entire device, i.e. the Passive Gateway ((see Figures 1-6, Fig. 7 or Fig. 8), i.e. each electrical line/path between splitter and input has diplex filter, i.e. no direct path) avoids a direct signal path or the embodiment of Figure 1 includes diplex filters 14, 18 in each of the two electrical paths, i.e. two in this embodiment, between the splitter and the input port electrically isolate the signals.  This is not claimed.  Note the following discussion of claims 50-52, 59, 62-64  and 71.5     
Claims 49 and 61 additionally recite connecting the Gateway port, input port or MoCA splitter, to a Gateway device, the low pass filter section or MoCA ports, respectively, via first, second and respective DC blocking capacitor/surge protection device combinations. See pages 22-24, 26, 28-29, 31 and 38-41 of the response.  The specification describes a spark gap surge protection device, not any surge protection device as claimed.  The specification also describes 
Claims 50-52, 59, 62-64 and 71 recite that the duplex filter is the only filter along any signal path between the input port and either the Gateway port or any of the MoCA ports or between either the Gateway port or CATV output port and any of the MoCA ports. See pages 24-25, 27, 29-30, 32 and 41-44 of the response.  However, Figures 7-8 only a/one signal path between the input port and either the Gateway port or any of the MoCA ports or between either the Gateway port or CATV output port and any of the MoCA ports and the diplex filter being the only filter along such path.  This is not claimed.6  


12. Claims 49-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The description of the low pass filter section, i.e. “lower”, with regard to frequency bands in claim 49 are unclear, i.e. a lower frequency band with respect to what?7 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. See MPEP 2111. It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP §2111.01(11). Therefore, unless Applicant for patent has provided a lexicographic definition for the term, see MPEP §211l.0l(IV), or 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked, Examiners will interpret the limitations of the pending and examined claims using the broadest reasonable interpretation.

A. Lexicographic Definitions

A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01(IV). Following an independent review of the claims in view of the specification herein, it was found that Patent Owner did not provide definitions related to claim terms with reasonable clarity, deliberateness and precision.
B. Claim Interpretation Under 35 U.S.C. § 112 (6th ¶)

A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function or a step-plus-function. See 35 U.S.C. §112(6th ¶) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function or step-plus-function limitation in a claim:
The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

 Response to Arguments
Sections I-X on pages 14-45 of the response have been considered in their entirety.  Specifically:
With respect to sections I-II on pages 14-17, attention is reinvited to paragraphs 4-5 above.

With regard to Section V on page 33, the objections are not maintained in light of the amendments to claims 22 and 49.
With regard to section VII on pages 44-47, only the rejection of claim 16 is maintained, see the discussion in paragraph 12.
The remarks in sections VIII-X have been noted.  The prior art rejections are not maintained.  However, see the discussion of the remaining rejections of the claims in paragraphs 9-12 above.

Conclusion
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  

Amendments
	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required.  See MPEP § 1414.01.
 
Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,356,796 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Inquiries:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karin M Reichle whose telephone number is (571)272-4936.  The examiner can normally be reached on 6:00-6:00 M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.


/Karin Reichle/
Primary Examiner, Art Unit 3992

Conferees:
/C.S/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cf. page 14, Section II of the 8/2/2021 response.
        2 It is noted that the entire invention must be supported (per 35 USC 112) in a single document relied upon for benefit of filing date.
        3 “[A] Gateway port for connection to a Gateway device” is claimed earlier in each of claims 1 and 10.
        4 “a fourth CATV signal output via the second output of the two-way splitter, the second output of the second two-way splitter connected to said RF/CATV output terminal” is claimed earlier in each of claims 1 and 10.
        5 Note also pages 48-54 of the Response with regard to the prior art rejections in which it is argued that the prior art does not teach this feature because the filter in one path between an input port and a MoCA port does not isolate the MoCA port because the MoCA port is connected to the input port via another path without such filter. 
        6 See footnote 5.
        7 It is suggested that the language “lower” on line 7 be cancelled.